Citation Nr: 1302465	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-43 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, diagnosed as lumbar spine disability with radiation, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, to include as secondary to a low back disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to February 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which continued to deny the Veteran's claim for entitlement to service connection for intervertebral disc syndrome, L4-5, L5-S1, with radiation and a cervical spine condition, based on its finding that new and material evidence had not been submitted to reopen the claims.

The Veteran testified before the undersigned at a September 2012 Travel Board hearing.  The hearing transcript is of record.  

During his September 2012 hearing, the Veteran's representative asserted that there was clear and unmistakable error (CUE) in the March 1975 rating decision that initially denied the Veteran's claim for service connection for a back disability.  The Board questions whether the CUE issue is inextricably intertwined with the service connection issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board finds no such relationship. 

The outcome of the Veteran's claim for service connection is not dependent on the outcome of his CUE claim.  Indeed, as discussed below, the Veteran's claims are both being reopened and granted based on the evidence now of record.  The outcome of the claim for CUE would, at best, potentially change the effective date of any award.  In that regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated issues of entitlement to an earlier effective date and CUE based on the same contentions. Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).


FINDINGS OF FACT

1.  In an unappealed June 2007 rating decision, the RO determined that the Veteran had failed to submit new and material evidence to reopen a claim for service connection for a back disability, which had been initially denied in March 1975 based on the finding that there was no evidence that the Veteran had a chronic low back disorder that was related to service.  

2.  The evidence associated with the claims file subsequent to the June 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.

3.  The Veteran's current degenerative disc disease is related to a documented in service injury.

4.  In an unappealed June 2007 rating decision, the RO determined that the Veteran had failed to submit new and material evidence to reopen a claim for service connection for a cervical spine disability, which had been initially denied in February 2004 based on the finding that there was no evidence that the Veteran had a disability of the cervical spine that was related to service or a service connected disability.

5.  The evidence associated with the claims file subsequent to the June 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine condition.

6.  The Veteran's degenerative disc disease of the cervical spine is etiologically related to an in-service and/or his now service-connected low back disability.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied reopening the Veteran's claims for service connection low back and cervical spine disorders is final. 38 U.S.C.A. § 7105  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Degenerative disc disease of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  Degenerative disc disease of the cervical spine was incurred in active service or shown to have caused by the Veteran's service-connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for a low back disability and service connection for a cervical spine disability.

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is 'new and material.'  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The submission of 'new and material' evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108  requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 'suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]'  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Low Back Disability

The Veteran's claim for service connection for a "back injury" was originally denied in a March 1975 RO rating decision.  Although there was evidence of treatment for back pain in service, the RO concluded that service connection was not warranted because there was no back disability found at the time of the Veteran's discharge.  Reference was also made to a post-service back injury.  The Veteran did not file an appeal and the decision became final.  

The Veteran was denied service connection for a back condition and intervertebral disc syndrome, L4-5, L5-S1, with radiation, in subsequent rating decisions, based on the RO's finding that no new and material evidence had been received to reopen the claim.  See April 1992, January 2003, February 2004, and July 2004.  Most recently, in a decision dated in June 2007, the RO again determined that the Veteran had failed to submit new and material evidence to reopen his claim for service connection for a low back disability.  The essential conclusion was that the Veteran had yet to submit any evidence showing that he had a chronic low back disability related to his active service.  

The Veteran was advised at the time of the June 2007 decision that, if he wished to appeal the decision, he must do so within one year of the rating decision.  He did not appeal that decision, nor did he submit any new and material evidence within a year of the June 2007 rating decision.  See 3.156(b).  Buie v. Shinseki, 24 Vet. App. 242 (2011).  The June 2007 rating decision is the last final denial of the claim. 

In July 2008, the Veteran filed a new application to reopen his previously denied claim.  The evidence added to the record since the last final denial includes lay testimony from the Veteran.  Significantly, at his September 2012 hearing, the Veteran testified that he had experiencing periodic but chronic low back pain from the time he injured his back in service up until he experienced a re-injury in 1972.  This statement is "new" in that an assertion of continuity of symptomatology of this nature had not been previously submitted.  The statement is also material as it supports the Veteran's assertion that he experienced chronic low back pain since he incurred a documented in-service low back injury.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, for purposes determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  Indeed, the undersigned found the Veteran's testimony to quite credible.  The statement concerning the continuity of symptomatology (chronic low back pain from 1962 to 1972) is thereby found to be new and material.

The Board finds that the evidence submitted since the June 2007 RO decision is new in that it was not associated with the claims folder prior to the June 2007 RO decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

Cervical Spine Disability

The Veteran initially filed a claim for service connection for a neck condition, claiming that it was secondary to his low back condition, in April 2003.  In a February 2004 rating decision, the RO denied service connection for a cervical spine condition, based on a finding that the condition was not incurred or aggravated in service, and that it was not related to a service-connected low back condition.  Emphasis was placed on the fact that the Veteran was not service connected for a disability of the lumbar spine.  The Veteran did not file an appeal and the decision became final.  

The Veteran was subsequently denied service connection for a cervical spine condition in June 2007 rating decisions, based on the RO's finding that no new and material evidence had been submitted to reopen the claim.   He did not appeal this decision, nor did he submit any additional evidence within a year of that decision.  38 C.F.R. § 3.156(b).  Thus, that decision became final one year later and represents the last final denial of the claim. 

The Veteran's current claim to reopen was received in July 2008.  He again asserts that his diagnosed degenerative disc disease of the cervical spine was either caused or aggravated by his lumbar spine disorder.  Service connection for a lumbar spine disorder in this decision.  Such has an obvious new and material effect on the claim for service connection for cervical spine disorder, especially as it concerns the question of secondary service connection.  Moreover, at the hearing the Veteran complained of cervical spine pain, and testified that he believed that in addition to his low back, he also injured his neck during his in-service fall, and he had experienced pain in his entire spine, which included his low back and cervical spine, since that initial in-service injury.  The Board has found this testimony to be credible.  

The above evidence relates to an unestablished fact necessary to substantiate the claim, i.e. that the Veteran has a current cervical spine disability that was incurred as a result of a disease or injury in service or is related to a now service connected disorder. The evidence is also sufficient to establish a reasonable possibility of substantiating the claim.  Accordingly, it is new and material and the claim for service connection for a cervical spine disability is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Low Back Disability

The Veteran contends that his current low back disability was incurred in service.  He reports that he injured his back in service, during a 25-30 foot fall from a boatswain's chair in 1967 or 1968.  Although he admits to intercurrent injuries, he maintains that he has experienced chronic low back pain since that initial injury.  

Service treatment records show that the Veteran was treated for complaints of low back pain following a fall from the stack of a ship in May 1966.  He complained of low back pain again in June 1966.  X-rays were within normal limits and he was diagnosed with a mild strain.  In August 1967, he was treated for "garden variety low back pain."  It was recommended that he have an x-ray of the lumbar spine, and that he be given advice on back exercises and avoidance of further injury.  The diagnosis at that time was low back syndrome.  In October 1968, he complained of pain in the small of the back for one year.  

At the time of his discharge examination in February 1969, the Veteran's spine was evaluated as normal.  No back disability was diagnosed.

The post-service medical evidence of record shows that the Veteran was treated for complaints of low back pain, with radiation of pain to the left leg, following a work-related injury in May 1972.  He subsequently underwent a hemilaminectomy in August 1972.  During a December 1974 VA examination, the Veteran reported that he initially sought treatment for back pain after his discharge, in 1971, and that since his initial fall in the Navy, his back and leg problems had been getting progressively worse.  He again reported that his low back pain started after his fall in the Navy during a December 1990 VA examination.  The Veteran injured his back again in a motor vehicle accident in 1993, and during another work-related accident in June 2000.  

During his September 2003 VA examination, the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine, with bilateral radiculopathy.  Reference was made to the Veteran's report of injuring his back prior to service as well as the documented in-service injury to his low back, which was again described as a 25 to 30 foot fall.  In that regard, the examiner concluded that the in-service fall "definitely appeared to aggravate the problem."

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment.  In order to rebut this presumption, there must be clear and unmistakable evidence that demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Based on the notation made by the September 2003 VA examiner as well as statements made by the Veteran, consideration has been given to question as to whether the Veteran had a low back disability that preexisted.  However, and rather significantly, no evidence of a low back disability was found on the Veteran's service entrance examination.  His spine was evaluated as normal.  The presumption of soundness thereby attaches.  Moreover, the Veteran testified during his hearing that he never developed a back disability following his claimed pre-service injury, and that he was not having any back problems at the time of his enlistment.  There are also no clinical records available, showing any pre-service treatment for a back injury.  

Accordingly, the Board finds that the evidence does not clearly and unmistakably show that the Veteran's low back disability pre-existed service, and the presumption of soundness is not rebutted.  The claim becomes one for ordinary service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran reports low back pain since his in service injury and following his discharge.  He is competent to report his symptoms, and his reports are supported by the findings that he has a current low back disability as well as by the fact that a low back disability was document as early as 1972.  His statements are also found to be credible.  Friends and family of the Veteran have also submitted lay statements in which they reported that the Veteran informed them that he injured his back in service, and that they have observed his symptoms of low back pain since his discharge.  See lay statements submitted in September 2009.  Finally, as noted above, the September 2003 VA examiner opined that the Veteran's diagnosed degenerative joint disease of the lumbar spine was related to his reported in-service back injury.  The Veteran's statements and lay statements, along with the medical evidence of record, provide competent evidence of low back pain in service and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  

There is evidence against the claim, in that the post-service medical evidence shows that the Veteran initially reported low back pain in conjunction with a post-service accident.  However, service treatment records confirm that the Veteran was first treated for low back pain in service, and he did report in 1974 that he initially experienced back pain after his fall in the Navy.  As noted above, the Board finds his reports credible.  Accordingly, the Board finds that the evidence is in relative equipoise on the question of whether the current low back disability is related to service.  Resolving reasonable doubt in the Veteran's favor, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002).

Cervical Spine Disability

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran contends that his current cervical spine disability is related to his low back disability, which the Board has determined to be service-connected.  
The post-service medical evidence shows that the Veteran first reported complaints of cervical spine and neck pain after the aforementioned post-service work injury in June 2000.  However, during his September 2003 VA examination, and during his September 2012 Board hearing, he reported that had experienced neck pain off and on for years, including after his initial back injury in service.  However, he reported that he did not specifically mention his neck during evaluations because it did not cause him as much discomfort as his low back.  

As noted above, the September 2003 VA examiner opined that considering the pressures exerted on the Veteran's entire spine during his in-service fall of 25-30 feet onto his buttocks, it was reasonable to assume that the Veteran may have injured his cervical spine in addition to his lumbar spine.  The Veteran is competent to report the symptoms of his disability, and the September 2003 VA examiner's opinion weighs the evidence in favor of a finding that the Veteran's current cervical spine disability is related to his service-connected lumbar spine disability.  There is no contrary medical opinion of record.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a cervical spine disability is warranted.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


